F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          AUG 11 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOSEPH ANGELO DICESARE,

                Plaintiff-Appellant,

    v.                                                   No. 97-5191
                                                     (D.C. No. 93-CV-507)
    J.D. BALDRIDGE; CARL SLOAN;                          (N.D. Okla.)
    CHARLIE DAVIS; BOB HUGHES,

                Defendants-Appellees.




                            ORDER AND JUDGMENT *



Before BALDOCK, EBEL, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Joseph Angelo DiCesare, proceeding pro se, appeals the district

court’s order granting defendants’ motion for summary judgment on his claims

brought under 42 U.S.C. § 1983 for malicious prosecution and unlawful arrest in

violation of the Fourth Amendment. Plaintiff was arrested and charged with the

Oklahoma crime of cultivation of marijuana. He spent three days in jail.

Thereafter, the charges were dismissed without prejudice. He then filed the

underlying lawsuit against the police officers involved in bringing the criminal

charges against him. We affirm the district court’s judgment.

      As a threshold matter, we must determine whether the notice of appeal was

timely because the timely filing of a notice of appeal is mandatory and

jurisdictional. See Budinich v. Becton Dickinson & Co., 486 U.S. 196, 203

(1988). Judgment was entered March 18, 1997. On June 27, 1997, Plaintiff filed

a motion for appeal out of time, pursuant to Fed. R. App. P. 4(a)(6), on the

ground that he had not received notice of the judgment. The motion was granted,

but plaintiff did not receive a copy of the order. Thereafter, on September 30,

1997, plaintiff filed another motion for appeal out of time, together with a notice

of appeal. The request for additional time was granted on October 6, 1997.

      Plaintiff’s Rule 4(a)(6) motion to reopen the time for appeal was filed

within 180 days of entry of the judgment, as required by the rule. Even though

plaintiff’s notice of appeal was filed before the October 6, 1997 order granting his


                                         -2-
request for additional time, he was not required to file another notice of appeal

after the order was entered. See Hinton v. City of Elwood, 997 F.2d 774, 779

(10th Cir. 1993). We find no abuse of discretion in the district court’s decisions

to grant plaintiff additional time to file a notice of appeal. See Ogden v. San Juan

County, 32 F.3d 452, 455 (10th Cir. 1994). For these reasons, we have

jurisdiction over this appeal.

      On the merits, plaintiff claims the district court improperly granted

summary judgment in favor of defendants on his malicious prosecution and

wrongful arrest claims and failed to consider as one claim his malicious

prosecution and Fourth Amendment claims, contrary to Albright v. Oliver, 510
U.S. 266 (1994). We review de novo the district court’s grant of summary

judgment, viewing the record in the light most favorable to the party opposing

summary judgment. See McKnight v. Kimberly Clark Corp., No. 97-5179, 1998
WL 384608, at *1 (10th Cir. July 10, 1998). Summary judgment is appropriate if

there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Fed. R. Civ. P. 56(c).




                                         -3-
      One of the elements of a cause of action for malicious prosecution is a

successful termination of the underlying action in favor of the plaintiff. See

Parker v. City of Midwest City, 850 P.2d 1065, 1067 (Okla. 1993); see also

Taylor v. Meacham, 82 F.3d 1556, 1561 (10th Cir. 1996) (“[O]ur circuit takes the

common law elements of a malicious prosecution as the ‘starting point’ for the

analysis of a § 1983 malicious prosecution claim, but always reaches the ultimate

question, which it must, of whether the plaintiff has proven a constitutional

violation.”). The criminal charges filed against plaintiff for cultivation of

marijuana were dismissed without prejudice. He argues that the case terminated

in his favor once the statute of limitations expired, preventing the charges from

being refiled.

      The Oklahoma Supreme Court has explained that a dismissal without

prejudice does not qualify as a favorable termination because it does not “reach

the substantive rights of the cause of action and thereby vindicate appellant as to

the underlying action.” Glasgow v. Fox, 757 P.2d 836, 839 (Okla. 1988).

Similarly, expiration of the statute of limitations does not depend on or reflect the

merits of the underlying action. Under Oklahoma law, “[d]ismissal without

prejudice is not a termination favorable to the malicious-prosecution plaintiff.”

Greenberg v. Wolfberg, 890 P.2d 895, 904 (Okla. 1994) (emphasis omitted).




                                         -4-
Because plaintiff has not established a prima facie case of malicious prosecution,

the district court properly granted summary judgment on that claim.

      Plaintiff has clarified his claim based on unlawful warrants to refer to the

warrant for his arrest, which he alleges was obtained without probable cause in

violation of his Fourth Amendment rights. The warrant was obtained and

executed in August and September of 1988; plaintiff filed this action in June

1993, more than two years after the allegedly illegal actions occurred. Therefore,

this claim is barred by the two-year statute of limitations. See Meade v. Grubbs,

841 F.2d 1512, 1522-24 (10th Cir. 1988) (adopting two-year statute of limitations

for § 1983 claims in Oklahoma); Johnson v. Johnson County Comm’n Bd., 925
F.2d 1299, 1301 (10th Cir. 1991) (“Claims arising out of police actions toward a

criminal suspect, such as arrest, interrogation, or search and seizure, are presumed

to have accrued when the actions actually occur.”).

      Finally, we reject plaintiff’s claim that the district court’s ruling was

contrary to Albright v. Oliver, 510 U.S. 266 (Fourth Amendment, rather than

substantive due process, is the source of the constitutional protection in a claim

for malicious prosecution). Plaintiff’s motion to supplement the record on appeal

is DENIED. The record is sufficient for our review of plaintiff’s claims of error.

All other pending motions are DENIED.




                                          -5-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED. The mandate shall issue forthwith.



                                                  Entered for the Court



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                       -6-